Case: 7:17-cv-00066-REW-EBA Doc #: 189 Filed: 04/15/20 Page: 1 of 1 - Page ID#: 3597




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE

   TERRI LEMASTER and                             )
   PERFORMANCE MEDIA, LLC,                        )
                                                  )
         Third-Party Plaintiffs,                  )          No. 7:17-CV-66-REW-EBA
                                                  )
   v.                                             )
                                                  )               JUDGMENT
   RANDALL POWELL and BRENDA                      )
   POWELL,                                        )

         Third-Party Defendants.
                                           *** *** *** ***

         Consistent with the contemporaneously entered Opinion & Order, and pursuant to Federal

  Rule of Civil Procedure 58, the Court:

         1. ENTERS Judgment in favor of Third-Party Defendants;

         2. ENTERS Judgment against Third-Party Plaintiffs;

         3. DISMISSES all of Third-Party Plaintiffs’ claims WITHOUT PREJUDICE; and

         4. STRIKES this matter from the Court’s active docket.

  This resolves all claims, is a FINAL and APPEALABLE Judgment, and there is no just reason

  for delay.

         This the 15th day of April, 2020.
